              Case 2:19-cv-01959-MJP Document 33 Filed 08/04/21 Page 1 of 2



1
                                                                 The Honorable Marsha J. Pechman
2

3

4
                              UNITED STATES DISTRICT COURT
5                            WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION
6

7
      PEOPLETECH GROUP, INC.,

8                             Plaintiff,          Civil Action No. 19-1959-MJP

9     v.                                          ORDER GRANTING MOTION FOR
                                                  EXTENSION OF TIME
10    UNITED STATES DEPARTMENT OF
      HOMELAND SECURITY, et al.,
11

12                            Defendants.
13

14          For good cause shown, the Court GRANTS Defendants’ stipulated motion to further

15   modify the briefing schedule for the parties’ cross motions for summary judgment. It is hereby

16   ORDERED that the parties shall comply with the following deadlines for the remaining cross-
17
     motions-for-summary-judgment briefing schedule:
18
            Defendants’ Cross Motion for Summary Judgment and                      August 20, 2021
19          Opposition to Plaintiff’s Motion

20          Plaintiff’s Opposition to Defendants’ Cross Motion and              September 17, 2021
            Reply in Support of Plaintiff’s Motion
21

22          Defendants’ Reply in Support of their Cross Motion                    October 15, 2021

23   Dated: August 4, 2021
24

25                                                      A
                                                        Marsha J. Pechman
26
                                                        United States Senior District Judge
               Case 2:19-cv-01959-MJP Document 33 Filed 08/04/21 Page 2 of 2



1    Presented by:
2
     /s/ Joshua S. Press
3
     Joshua S. Press
4
     Attorney for Defendants
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
